Case 1:21-cr-00179-DLC Document 29 Filed 06/03/21 Page 1 of 1

LAW OFFICES

LAZZARO LAW FIRM, P.C.
360 COURT STREET
SUITE 3
BROOKLYN, NEW YORK 11231

TELEPHONE: (718) 488-1900
TELECOPIER: (718) 488-1927
EMAIL:LAZZAROLAW @AOQOL.COM
LANCE LAZZARO * ADMITTED IN NY & NE

RANDALL LAZZARO ¢

JAMES KILDUFF * JAMES
KIRSHNER ROGER
GREENBERG

  

June 3, 2021
sent via ECF , L .
Honorable Denise Cote fonvud . Khe be Lau!
United States District Court . a
Southern District of New York Cdelenwiees peers, Aseartandin |

500 Pearl Street, Room 1910 Hey he fé J Done.

New York, NY 10007
se ; , o tru t é
RE: United States v. Jingdong Jiang 4 vowel Hla C =
Criminal Docket No.: 21-cr-00179-DLC gn daewnd SE,

Dear Judge Cote: tee tle Cle.
owe = we af

Please be advised that I am writing this letter on behalf of Jingdong‘ Jiang. Mr. Jiang is
currently scheduled for a Court appearance on Friday, June 18", 2021 for sentencing. However, I
have not had a chance to confer with my client in detail about our response to the Presentence
Report. Mr, Jiang is currently in the process of trying to obtain character letters to submit on his
behalf. Therefore, I am respectfully requesting an adjournment of Mr. Jiang’s sentencing for a peried
of 90 days and an adjustment of the current sentencing submission schedule. AUSA Elizabeth
Espinosa has stated that the Government does not oppose this request for an adjournment. I have
spoken with my client and he does not have any objections to this adjournment as well. This is the
Defendant's first request for an adjournment of the sentencing.

Very trulyyours,
LAZZARO LAW FIRM , P.C,

BY: /s/
Lance Lazzaro, Esq.

 

Cc: AUSA Espinosa via ECF

Page | of 1

 
